Case 2:20-cv-05482-FMO-MAA Document 15 Filed 08/23/21 Page 1 of 1 Page ID #:1347

                                                                            JS-6
    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    PEDRO VASQUEZ,                           Case No. 2:20-cv-05482-FMO-MAA
  12                        Petitioner,
               v.                                JUDGMENT
  13
  14    W. MONTGOMERY,
  15                        Respondent.
  16
  17          Pursuant to the Order Accepting Report and Recommendation of the United
  18    States Magistrate Judge,
  19          IT IS ORDERED AND ADJUDGED that the Petition is denied and the
  20    action is dismissed with prejudice.
  21
  22    DATED: August 23, 2021
  23                                           V
  24                                      ____________________________________
                                          FERNANDO M. OLGUIN
  25                                      UNITED STATES DISTRICT JUDGE
  26
  27
  28
